Exhibit 10.4

HEALTH MANAGEMENT ASSOCIATES, INC.

AMENDED AND RESTATED 1996 EXECUTIVE INCENTIVE COMPENSATION PLAN

AWARD NOTICE

 

Grantee:   

 

   Types of Award:   

Deferred Stock Award consisting of two components:

 

(i) a Time Vesting Component equal to two-thirds of the Number of Shares; and

 

(ii) a Performance Vesting Component equal to one-third of the Number of Shares.

 

   Number of Shares:   

 

   Date of Grant:   

February 21, 2012

  

1. Grant of Award. This Award Notice serves to notify you that the Compensation
Committee (the “Committee”) of the Board of Directors of Health Management
Associates, Inc. (“Health Management”) hereby grants to you, under Health
Management’s Amended and Restated 1996 Executive Incentive Compensation Plan
(the “Plan”) a deferred stock award for the Number of Shares of Health
Management’s Class A Common Stock, par value $0.01 per share (the “Common
Stock”) set forth above, consisting of a time vesting component (the “Time
Vesting Component”) and a performance vesting component (the “Performance
Vesting Component,” and together with the Time Vesting Component, the “Deferred
Stock Award” or the “Award”) on the terms and conditions set forth in this Award
Notice and the Plan. The Plan is incorporated herein by reference and made a
part of this Award Notice. A copy of the Plan is available from Health
Management’s Human Resources Department upon request. You should review the
terms of this Award Notice and the Plan carefully. The capitalized terms used
and not defined in this Award Notice are defined in the Plan.

2. Definitions. The following terms have the meanings set forth in this
Section 2:

(a) “Adjusted EBITDA” means, with respect to the First Grant Year, Health
Management’s earnings before interest, income taxes, depreciation, amortization
and non-controlling interests for that Grant Year, as adjusted to exclude
unusual and non-recurring items for that Grant Year.

(b) “Adjusted EBITDA Requirement” means the achievement by Health Management, as
determined by the Committee, of Adjusted EBITDA in an amount equal to the
necessary percentage of Targeted Adjusted EBITDA as set forth in the following
table:

 

Percentage of Targeted Adjusted EBITDA Achieved
During Grant Year

   Percentage of Performance Shares that
Becomes the Earned  Performance Shares at the
Conclusion of the First Grant Year and
Becomes Eligible for Vesting  

Less than 90.0%

     0 % 

90.0% - 92.4%

     50 % 

92.5% - 94.9%

     60 % 

95.0% - 97.4%

     75 % 

97.5% - 99.9%

     90 % 

100.0% or more

     100 % 



--------------------------------------------------------------------------------

(c) “Employer” means Health Management or one of its subsidiary hospitals or
other majority-owned or affiliated entities.

(d) “Fifth Grant Year” means the fiscal year of Health Management immediately
following the conclusion of the Fourth Grant Year.

(e) “First Grant Year” means the fiscal year of Health Management during which
the Date of Grant occurs.

(f) “Fourth Grant Year” means the fiscal year of Health Management immediately
following the conclusion of the Third Grant Year.

(g) “Grant Year” means the First Grant Year, Second Grant Year, Third Grant
Year, Fourth Grant Year and/or Fifth Grant Year, as the context suggests.

(h) “Second Grant Year” means the fiscal year of Health Management immediately
following the conclusion of the First Grant Year.

(i) “Targeted Adjusted EBITDA” means the total targeted annual Adjusted EBITDA
established by Health Management’s Board of Directors as reflected in its
approved profit plan for the First Grant Year.

(j) “Third Grant Year” means the fiscal year of Health Management immediately
following the conclusion of the Second Grant Year.

3. Time Vesting Component. Subject to the terms set forth in this Award Notice
and the Plan, the number of shares of the Common Stock represented by the Time
Vesting Component of the Deferred Stock Award (the “Time-Based Shares”) will
vest as follows:

(a) provided that you have remained an Eligible Person at all times from the
Date of Grant until March 1 of the Second Grant Year, one-fourth of the
Time-Based Shares will vest on March 1 of the Second Grant Year;

(b) provided that you have remained an Eligible Person at all times from the
Date of Grant until March 1 of the Third Grant Year, an additional one-fourth of
the Time-Based Shares will vest on March 1 of the Third Grant Year;

 

2



--------------------------------------------------------------------------------

(c) provided that you have remained an Eligible Person at all times from the
Date of Grant until March 1 of the Fourth Grant Year, an additional one-fourth
of the Time-Based Shares will vest on March 1 of the Fourth Grant Year; and

(d) provided that you have remained an Eligible Person at all times from the
Date of Grant until March 1 of the Fifth Grant Year, the remaining one-fourth of
the Time-Based Shares will vest on March 1 of the Fifth Grant Year.

4. Performance Vesting Component. The number of shares of Common Stock
represented by the Performance Vesting Component of the Deferred Stock Award is
referred to herein as the “Performance Shares.” The portion of the Performance
Shares that is eligible for vesting based upon the achievement by Health
Management of the Adjusted EBITDA Requirement during the First Grant Year is
referred to herein as the “Earned Performance Shares,” and will be determined at
the conclusion of the First Grant Year based upon the achievement by Health
Management of the Adjusted EBITDA Requirement during the First Grant Year.
Subject to the terms set forth in this Award Notice and the Plan, including
Committee certification pursuant to Section 5, the Earned Performance Shares
will vest as follows:

(a) provided that you have remained an Eligible Person at all times from the
Date of Grant until March 1 of the Second Grant Year, one-fourth of the Earned
Performance Shares will vest on March 1 of the Second Grant Year;

(b) provided that you have remained an Eligible Person at all times from the
Date of Grant until March 1 of the Third Grant Year, an additional one-fourth of
the Earned Performance Shares will vest on March 1 of the Third Grant Year;

(c) provided that you have remained an Eligible Person at all times from the
Date of Grant until March 1 of the Fourth Grant Year, an additional one-fourth
of the Earned Performance Shares will vest on March 1 of the Fourth Grant Year;
and

(d) provided that you have remained an Eligible Person at all times from the
Date of Grant until March 1 of the Fifth Grant Year, the remaining one-fourth of
the Earned Performance Shares will vest on March 1 of the Fifth Grant Year.

5. Committee Certification. As soon as practicable following the end of the
First Grant Year, the Committee will determine and certify in writing if the
Adjusted EBITDA Requirement was satisfied and the Earned Performance Shares, if
any, to be vested and paid based on the certified levels of performance.

6. Effect of Death, Termination or Retirement. Without limiting the vesting and
payment requirements set forth in Sections 3 and 4, in the event of the
termination of your employment with Health Management prior to the complete
vesting of the Award, or if you are otherwise not an Eligible Person prior to
the complete vesting of the Award, any and all unvested and unpaid portions of
the Deferred Stock Award will be forfeited and will not vest or be paid.
Notwithstanding the foregoing, if your employment with Health Management
terminates:

(a) because of your retirement from Health Management at or after the age of 62,
the Time-Based Shares and the portion, if any, of the Performance Shares that
became the Earned Performance Shares before the date of your retirement will
continue to vest and be paid in the manner and on the dates set forth above;
provided, however, that the portion, if any, of the Performance Shares that did
not become the Earned Performance Shares before the date of your retirement will
be forfeited; and,

 

3



--------------------------------------------------------------------------------

(b) because of your death or total and permanent disability, the Time-Based
Shares and the portion, if any, of the Performance Shares that becomes Earned
Performance Shares before the date that is 13 months after the date that you die
or become totally and permanently disabled will continue to vest and be paid in
the manner and on the dates set forth above; provided, however, that:

(i) the portion, if any, of the Performance Shares that will not have become
Earned Performance Shares before the date that is 13 months after the date that
you die or become totally and permanently disabled will be forfeited;

(ii) the portion, if any, of the Time-Based Shares and of the Performance Shares
that will not have vested by the third anniversary of the date that you died or
became disabled will be forfeited.

7. Effect of Change in Control. Upon the occurrence of a Change in Control of
Health Management, your rights will be determined in accordance with Section 9
of the Plan. For purposes of the Performance Vesting Component, the Adjusted
EBITDA Requirement will be deemed to have been satisfied at a level of 100%.

8. Nature of Shares of Deferred Stock. The shares of deferred stock represent
book-keeping entries only, and constitute the Company’s unfunded and unsecured
promise to issue shares of Common Stock to you on a future date. As a holder of
shares of deferred stock, you have no rights other than the rights of a general
creditor of the Company.

9. Issuance of Shares. The Company shall, provided that the conditions to
vesting specified in this Award Notice are satisfied, issue the shares of Common
Stock representing the vested portion of the Award as promptly as practicable
following each vesting date, but in no event later than 30 days thereafter. The
shares of Common Stock may be issued during your lifetime only to you, or after
your death to your Beneficiary, or, in the absence of such Beneficiary, to your
duly qualified personal representative.

10. Rights as a Stockholder. Prior to the issuance of the shares of Common Stock
pursuant to Section 9 of this Award Notice, you will not have any of the rights
of a stockholder with respect to the shares of Common Stock underlying the
Award, including, but not limited to, the right to receive cash dividends, if
any, as may be declared on such shares of Common Stock from time to time or the
right to vote (in person or by proxy) such shares of Common Stock at any meeting
of stockholders of the Company. No “Dividend Equivalents” (as that term is
defined in the Plan) shall be paid with respect to the Award.

11. Restrictions on Issuance of Shares. If at any time Health Management
determines that the listing, registration or qualification of the shares of
Common Stock underlying the

 

4



--------------------------------------------------------------------------------

Award upon any securities exchange or under any state or federal law, or the
approval of any governmental agency, is necessary or advisable as a condition to
the issuance of a certificate representing any vested shares of Common Stock
under this Award Notice, such issuance may not be made in whole or in part
unless and until such listing, registration, qualification or approval shall
have been effected or obtained free of any conditions not acceptable to Health
Management.

12. Effect of Breach of Restrictive Covenants. Notwithstanding any other
provision of this Award Notice, the unvested or unpaid portion of the Award
shall be forfeited on the day on which you breach any provision of Section 13.

13. Restrictive Covenants. In consideration of the grant of the Award, you
covenant and agree to observe each of the following promises:

(a) Non-Competition.

(i) You will not during employment and for 12 months after the termination of
employment for any reason, directly or indirectly (whether as director,
stockholder, owner, partner, consultant, principal, employee, agent or
otherwise): (A) compete against an Employer in the business of owning, leasing,
acquiring or operating hospitals, health care facilities, or related entities in
markets which an Employer currently serves or has identified as a market an
Employer plans to serve; or (B) accept employment with or otherwise perform
services that an Employer performs for any hospital, health care facility, or
related entity that an Employer, or its related companies lease or manage.

(ii) Notwithstanding the terms and conditions of Section 13(a)(i) to the
contrary, Health Management covenants and agrees that the restrictions on
competition and acceptance of subsequent employment contained therein shall not
apply if your employment is terminated by an Employer for reasons other than
cause.

(b) Non-solicitation/Employer Interests. During your employment and for
12 months after the termination of your employment for any reason, you will not,
directly or indirectly (whether as director, stockholder, owner, partner,
consultant, principal, employee, agent or otherwise): (i) solicit, induce,
entice, hire, employ or attempt to employ any individual employed by an Employer
as of the termination of your employment or during the prior 12 months; or
(ii) take any action which is intended, or would reasonably be expected to,
adversely affect an Employer, its business, reputation, or its relationship with
its clients or prospective clients, vendors, or other service providers, or any
individual or entity with which an Employer maintains a business relationship.

(c) Non-Disclosure. You will hold all of each Employer’s Confidential
Information in strictest confidence, and use it solely for the purpose of
performing your duties for an Employer and for no other purpose. You will not
otherwise, directly or indirectly, take, publish, use or disclose any of an
Employer’s Confidential Information during your employment or thereafter, except
as may be required by law; provided, that you have first given prompt written
notice to the Employer of such legal requirement in enough time for the Employer
to obtain an appropriate protective order or other remedy.

 

5



--------------------------------------------------------------------------------

(d) Damages. You acknowledge that damages to an Employer resulting from any
breach of this Section 13 will be substantial but difficult to ascertain. You
therefore agree to indemnify and hold harmless Health Management and its
directors, stockholders, and affiliated companies from and against any and all
claims, suits, obligations, liabilities and expenses (including without
limitation attorneys’ fees and expenses) arising out of or relating to any
breach or nonperformance of the covenants and obligations set forth in this
Section 13. You further agree that this provision for damages shall not limit or
impair in any way an Employer’s right to obtain other remedies, or injunctive or
other equitable relief, as specified herein.

(e) Enforcement. You acknowledge that without limiting the provisions of
Section 13(d), if you violate this Section 13, an Employer may suffer
irreparable harm and have no adequate remedy at law. You therefore consent to
enforcement of this Award Notice by means of a temporary injunction or other
appropriate equitable relief in any competent court, without the necessity of
proving the inadequacy of money damages, which shall be in addition to any other
remedies an Employer may have under this Award Notice or otherwise. You hereby
submit to the jurisdiction of the Courts of the State of Florida for the purpose
of such enforcement. You hereby waive, and agree not to assert, as a defense in
any such action or proceeding, any claim that you were not subject thereto or
that venue is improper for lack of residence, inconvenient forum or otherwise.
You agree that service of process may be made upon you by certified mail at your
address last known to Health Management, and you waive your right to a jury
trial.

(f) Terminology. For purposes of this Section 13, the term “Confidential
Information” shall include trade secrets, know-how and other information that is
disclosed to or acquired by you during or in the course of your employment that
relates to the business of an Employer and is not generally available to the
public or generally known in the industry in which an Employer is, or may become
engaged, including without limitation, any formulas, patterns, devices,
inventions, methods, techniques or processes, or combinations thereof, or
compilations of information, records and specifications, acquisition and
development data, which are owned by an Employer and regularly used in the
operation of its business and any other information of an Employer relating to
its services (offered or to be offered), research, development, marketing,
pricing, customers, clients and prospective customers and clients, suppliers and
potential suppliers, business methods, strategies, financial condition,
personnel, plans, policies or prospects.

(g) Survival. The provisions of this Section 13 and your obligations hereunder
shall survive any forfeiture of the Award or any other termination of this Award
Notice.

14. Performance Award. The Performance Vesting Component is intended to
constitute a Performance Award under Section 8 of the Plan and will be
interpreted and administered by the Committee consistent with this intention.

15. Miscellaneous.

(a) Binding Agreement. This Award Notice is binding on and enforceable by and
against the parties, their successors, legal representatives and assigns.

 

6



--------------------------------------------------------------------------------

(b) Entire Agreement. This Award Notice constitutes the whole agreement between
the parties relating to the subject matter hereof and supersedes any prior
agreements or understandings related to such subject matter.

(c) Amendment of this Agreement. This Award Notice may not be amended, modified,
or supplemented except by a written instrument executed by each of the parties
hereto.

(d) Transferability.

(i) The Award shall not be pledged, hypothecated or otherwise encumbered or
subject to any lien, obligation or liability to any party (other than an
Employer), or assigned or transferred other than by will or the laws of descent
and distribution or to a Beneficiary upon your death. Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of the Award or any
right or privilege conferred thereby contrary to the provisions of this Award
Notice, or upon the sale or levy or attachment or similar process upon the
rights and privileges conferred thereby, the Award shall immediately become null
and void.

(ii) The shares of Common Stock underlying the Award may not be sold, assigned,
transferred, pledged, hypothecated, margined or otherwise encumbered in any way
prior to the vesting of such shares and the issuance of a stock certificate with
respect thereto, whether by operation of law or otherwise, except by will or the
laws of descent and distribution. After vesting and the issuance of a stock
certificate with respect thereto, the sale or other transfer of the shares of
Common Stock shall be subject to applicable laws and regulations under the
Securities Act of 1933.

(e) Hedging Transactions Prohibited. You are prohibited from engaging in any
hedging or monetization transactions involving the Deferred Stock Award, as more
fully explained in the “Hedging Transactions” section of Health Management’s
Addendum to Policy on Non-Public Information and Trading in HMA Securities –
Pre-clearance and Blackout Procedures, as such Addendum or policy may be
hereafter amended.

(f) No Right to Continued Employment. You understand that this Award Notice does
not constitute a contract of employment and that you or an Employer may
terminate your employment at any time, for any or no reason, with or without
notice unless a specific term of employment has been agreed to in a separate
writing signed by a duly authorized corporate officer of an Employer. Your
right, if any, to continue to serve an Employer as an employee or otherwise will
not be enlarged or otherwise affected by this Award Notice.

(g) Plan Controls. The Award is subject to all of the provisions of the Plan,
and is further subject to all the interpretations, amendments, rules and
regulations that may from time to time be promulgated and adopted by Health
Management’s Board of Directors or the Committee pursuant to the Plan. In the
event of any conflict among the provisions of the Plan and this Award Notice,
the provisions of the Plan will be controlling and determinative.

(h) Severability. If any provision of this Award Notice shall be held unlawful
or otherwise invalid or unenforceable in whole or in part by a court of
competent jurisdiction, such provision shall (i) be deemed limited to the extent
that such court of competent jurisdiction deems it lawful, valid and/or
enforceable and as so limited shall remain in full force and effect,

 

7



--------------------------------------------------------------------------------

and (ii) not affect any other provision of this Award Notice or part thereof,
each of which shall remain in full force and effect. If the making of any
payment or the provision of any other benefit required under this Award Notice
shall be held unlawful or otherwise invalid or unenforceable by a court of
competent jurisdiction, such unlawfulness, invalidity or unenforceability shall
not prevent any other payment or benefit from being made or provided under this
Award Notice, and if the making of any payment in full or the provision of any
other benefit required under this Award Notice in full would be unlawful or
otherwise invalid or unenforceable, then such unlawfulness, invalidity or
unenforceability shall not prevent such payment or benefit from being made or
provided in part, to the extent that it would not be unlawful, invalid or
unenforceable, and the maximum payment or benefit that would not be unlawful,
invalid or unenforceable shall be made or provided under this Award Notice.

(i) Waiver. Any party’s failure to insist on compliance or enforcement of any
provision of this Award Notice shall not affect its validity or enforceability
or constitute a waiver of future enforcement of that provision or of any other
provision of this Award Notice.

(j) Rights of Employer. This Award Notice does not affect the right of any
Employer to take any corporate action whatsoever, including without limitation
its right to recapitalize, reorganize or make other changes in its capital
structure or business, merge or consolidate, issue bonds, notes, shares of
common stock or other securities, including preferred stock, or options
therefor, dissolve or liquidate, or sell or transfer any part of its assets or
business.

(k) Rules of Construction. The headings given to the Sections of this Award
Notice are solely as a convenience to facilitate reference, and are not intended
to narrow, limit or affect the substance or interpretation of the provisions
contained herein. The reference to any statute, regulation or other provision of
law shall be construed to refer to any amendment to or successor of such
provision of law.

(l) Governing Law. This Award Notice will be governed by and construed in
accordance with the laws of the State of Delaware (without giving effect to such
State’s conflicts of law provisions), except that Section 13 and Section 15(e)
of this Award Notice will be governed by and construed in accordance with the
laws of the State of Florida (without giving effect to such State’s conflicts of
law provisions) and except as may be superseded by applicable federal law.

(m) Section 409A. This Award is intended to comply with the requirements of
Section 409A of the Code and the treasury regulations promulgated and other
official guidance issued thereunder, and shall be administered and interpreted
consistent with such intention.

(n) Recoupment Policy. Without limiting any other provision hereof, this Award
is subject to the Recoupment Policy for Incentive Compensation set forth in
Article VI, Section 8 of Health Management’s Corporate Governance Guidelines, as
such policy or guidelines may be hereafter amended.

 

8



--------------------------------------------------------------------------------

Acceptance and Agreement. By your acceptance of the Award, you acknowledge
receipt of, and understand and agree to be bound by, this Award Notice and the
Plan. You further acknowledge that: (i) this Award Notice and the Plan set forth
the entire understanding between you and Health Management regarding the Award;
and, (ii) this Award Notice and the Plan supersede all prior oral and written
agreements concerning the Award.

 

 

   

 

Name     Date

 

9